DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “obtain correction information for correcting facial information indicating a state of a face of a driver of the vehicle from each of face images of the driver's face generated while the logotype screen is displayed on the display”, and “obtain the facial information from each of the face images generated while the logotype screen is not displayed on the display”.  However, nowhere in the specification describes “obtaining correction information…while the logotype screen is displayed on the display” and “obtain the facial information…generated while the logotype screen is not displayed on the display”.  Applicant pointed to paragraph [0045] of the specification discloses these features. However, Examiner respectfully disagrees.  Paragraph [0045] of the specification describes logotype is displayed on the meter display area, and the logotype is for guiding the driver’s eyes.  The logotype is displayed for a predetermined time (e.g. 5 seconds) after turning-on an ignition of the vehicle.  However, there is no indication or description that guiding one’s eye to the logotype display area is to “obtain correction information for correcting facial information” or “facial information is generated while the logotype screen is not displayed on the display”.  
Claim 6 recites similar limitation as in claim 1, and claims 2-5 depend from claim 1. Thus, claims 1-6 include subject matter that fail to comply with the written description requirement.
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “obtain correction information for correcting facial information indicating a state of a face of a driver of the vehicle from each of face images of the driver's face generated while the logotype screen is displayed on the display”.  Claim 2 depend from claim 1, recites “cause the display to show, while the logotype screen is not displayed on the display an input screen…” and “obtain, as the correction information, first correction information from a face image generated while the input section disposed at the one edge of the display is receiving input of information from the driver and second correction information from a face image generated while the input section disposed at the opposite edge of the display is receiving input of information from the driver”.  According to Fig. 5, the input section(s) are in display area 3, which is separate from logotype display area 4.  Therefore, it is not clear as to how the correction information is obtained while the logotype screen is displayed on the display area 4 and while the logotype screen is not displayed.  Claim 2 requires that the “correction information” is obtained while the input section is displayed that requests user inputs.  Therefore, it is not clear as to whether the correction information is obtained during the first 5 seconds after the ignition is turned on or during when the input section is displayed in the display area 3.  
Claims 2-5 depend from claim 1.  Thus, claims 1-5 include subject matter that was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “obtain, as the correction information, first correction information from a face image generated while the input section disposed at the one edge of the display is receiving input of information from the driver and second correction information from a face image generated while the input section disposed at the opposite edge of the display is receiving input of information from the driver”.  Claim 2 depends from claim 1, wherein claim 1 recites “obtain correction information for correcting facial information indicating a state of a face of a driver of the vehicle from each of face images of the driver's face generated while the logotype screen is displayed on the display”.  Therefore, it is not clear as to whether the correction information is obtained while the logotype screen is displayed or while the input section received input from the driver, or both.  As such, claim 2 includes feature that is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625